OFFICIAL BUSi
                                              STATE OF Tl
P.O. BOX 12308, CAPITOL STATION
                                              PENALTY FOR                                                             HTNEY BOWES
                                              PRIVATEUSE
    AUSTIN, TEXAS 78711                                                                           0004279596 NoX¥s18l4
                                                                                                     '"""FROMZIPCODE 78 701
                                                     2-15
                                          MILTON LOUIS
                                          «^SSSt^^
                                         HOUSTON, TX 77078
                                                                                       CE^TER -™S/534285
                                                                                                //ank
                                  43 ^»-lT%^^0 87VO7e        lrlr>ij«i>..i'.fi.||'i'.i,it\.i,i,,viiki11^r..i..i i,.ii • ;.